Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
After a comprehensive and reasonable search of the prior art, no reference or obvious combinations of references could be found covering the subject matter of independent claims 1, 9, and 17.  More specifically, unique feature(s)/element(s) found within the claim language included having unique components on the local side and over the network to manage the process of storing/copying data from tracks with volumes and converting them into objects for cloud storage.  For at least these reason(s), claims 1-5, 7-13, 15-21, and 23-27 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695.  The examiner can normally be reached on M-F 9:00-5:00 (PST/PDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/X.Y/Examiner, Art Unit 2455   

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455